Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office Action is in response to the application filed on April 15th, 2014 and in response to Applicant’s Arguments/Remarks filed on October 6th, 2022.  Claims 2, 3, and 5-15 are pending.
Priority
3.	Application 14/248,333 filed on April 15th, 2014 is a continuation of 13/962,951 filed on August 9th, 2013 which is a continuation of 12/718,946 filed on March 5th, 2010 which is a continuation of 10/447,382 filed on May 29th, 2003 which is a continuation of which is a continuation of 10/355,471 filed on January 31st, 2003.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that “an electronic trading system” and “graphical user interface” “as recited in amended claim 2” are “not one of the enumerated groupings discussed in MPEP 2106.04(a)(2).” More specifically, Applicant argues that “the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.” Examiner respectfully disagrees. Examiner notes that per Applicant’s specification, the claimed invention “preferably operates as a trader’s conscience or an automatic trading tool that prevents a trader from losing money by restricting certain orders from being sent to the exchange and/or by modifying the orders before they are sent to the exchange. By reducing potential losses that might have been caused by such unchanged orders a trader or trading house can benefit with increased profits” (page 7, lines 5-12). Examiner notes that this clearly details risk mitigation, minimizing losses and hopefully increasing profits by managing order submission. Examiner further maintains that the claimed invention is drawn to the abstract idea of managing trade orders through filtering, modifying and submitting orders and more specifically: determining profit levels, receiving market information, selecting money management parameters, receiving a command to submit an order via an indicator on a GUI, determining that a money management parameter applies, and processing the command on the order with the applicable money management parameter (submit order, submit modified order, prevent order from submission), which as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, specifically mitigating risk, and a commercial or legal interaction, specifically sales activities or behaviors. Examiner further notes is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Accordingly, this claim recites an abstract idea under the Step 2A- Prong 1 of the analysis.
6.	Applicant argues that “any alleged abstract idea purported to be found in the claims qualifies as ‘significantly more’ under the eligibility analysis.” More specifically Applicant argues that “the claims provide an improvement to computer-functionality as well as to another technology. For example, the claims provide a technique for market participants to quickly take advantage of profitable market conditions via the GUI while helping the participant to make desirable trades, as well as provide means for money management and risk analysis.” Examiner respectfully disagrees. Examiner notes that the pending application recites an alleged improvement in the management of trade orders, by determining when to modify orders prior to the exchange, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem (i.e. i.e. “offer tools that can assist a market participant in adapting his or her trading strategy to an electronic marketplace, help the participant to make desirable trades, as well as provide means for money management and risk analysis”, see Applicant’s Specification page 4, lines 6-9), for which a computer is used as a tool in its ordinary capacity. Further, as discussed below, claim 2 (and dependent claims) only recite the additional elements of a processor and GUI which amount to no more than mere instructions to apply the exception using generic computer components. As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” and are not indicative of an inventive concept of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05 (a, c, e, H). Instead the additional elements relate to an alleged improvement in managing trading orders for which a computer is used as a tool in its ordinary capacity. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application nor are they indicative of an inventive concept (aka significantly more). Applicant’s claim does not concern an improvement to computer capabilities, but instead relates to an alleged improvement in filtering, monitoring and sending orders for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 2, 3, and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2, 3, and 5-15 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 2 recites limitations relating to managing trade orders through filtering, modifying and submitting orders and more specifically: determining profit levels, receiving market information, selecting money management parameters, receiving a command to submit an order via an indicator on a GUI, determining that a money management parameter applies, and processing the command on the order with the applicable money management parameter (submit order, submit modified order, prevent order from submission). 
These above limitations as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice and a commercial or legal interaction, specifically sales activities or behaviors. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 2 (and dependent claims) only recite the additional element of processor and graphical user interface. The processor and GUI are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 2 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  Page 11: Client Device. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 2 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 3, and 5-15 further define the abstract idea that is present in independent claim 2 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 3, and 5-15 are directed to an abstract idea and claims 2, 3, and 5-15  are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon do not teach all of the claimed limitations.
US Patent Number 4,674,044 to Kalmus et al.
US Patent Number 7,389,263 to Gladstone
US Patent Application US2002/0107786 to Lehmann-Haupt et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kalinowski Alexander can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693